     Case 5:20-cr-00145 Document 35 Filed 09/08/20 Page 1 of 2 PageID #: 89

                       UNITED STATES DISTRICT COURT

                                             FOR

                  SOUTHERN DISTRICT OF WEST VIRGINIA

                      Report on Offender Under Pretrial Supervision


Name of Offender: Rodney Wheeler                              Case Number: 5:20CR00145-002

Name of Judicial Officer: Honorable Omar J. Aboulhosn, United States Magistrate Judge

Date of Release on Bond: August 25, 2020

Original Offense: Title 21 U.S.C. § 371 – Conspiracy to Obstruct Justice

                          NONCOMPLIANCE SUMMARY

Violation Number     Nature of Noncompliance

       1.            Violation of condition number 7(p)(iii): The defendant must participate
                     in home incarceration and comply with its requirements as directed.
                     You are restricted to 24-hour-a-day lock down at your residence except
                     for medical necessities and court appearances or other activities
                     specifically approved by the court:

                     On August 25, 2020, this officer reviewed the location monitoring
                     participant agreement with the defendant. The defendant signed the
                     agreement and stated he understood the program requirements. On August
                     31, 2020, the defendant was not approved to leave his residence. However,
                     at 10:03 A.M., the defendant left his residence without permission. This
                     officer spoke to Mr. Wheeler at 10:22 A.M., who reported he initially left
                     his residence to attend a meeting at Child Protective Services that he thought
                     was scheduled for that day, however, the meeting was actually scheduled
                     for September 3, 2020. The defendant was informed he was in violation of
                     his conditions and he was instructed to turn around and return home. The
                     GPS beacon indicated he returned to his residence at 10:45 A.M. A review
                     of the defendant’s GPS coordinates did not reveal any additional suspicious
                     activity.
      Case 5:20-cr-00145 Document 35 Filed 09/08/20 Page 2 of 2 PageID #: 90
     RE: Rodney Wheeler                                Report on Offender Under
     DOCKET NO. 5:20CR00145                              Pretrial Supervision

U.S. Probation Officer Action:

This officer verbally reprimanded the defendant and reviewed the defendants bond conditions.
This officer will continue to maintain contact with the defendant and monitor his compliance with
GPS programming. This officer will advise the Court of any further violations.




                                                    I declare under penalty of perjury that the
                                                    foregoing is true and correct.




                                                    Justin Arthur
                                                    United States Probation Officer Assistant
                                                    September 3, 2020




No response is necessary unless the Court directs that additional action be taken as follows:

[]     Warrant
[]     Summons
✕
[]     No Action Taken at this Time




                                                            ______________________________
                                                            Honorable Omar J. Aboulhosn
                                                            United States Magistrate Judge

                                                            ______________________________
                                                             Date




                                                2
